Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 1 of 26 Page ID #:1




 1 LAW OFFICES OF DALE K. GALIPO
   Dale K. Galipo, Esq. (Bar No. 144074)
 2 dalekgalipo@yahoo.com
   21800 Burbank Boulevard, Suite 310
 3 Woodland Hills, California 91367
   Tel: (818) 347-3333
 4 Fax: (818) 347-4118
 5
 6                      UNITED STATES DISTRICT COURT
 7                    CENTRAL DISTRICT OF CALIFORNIA
 8
     JOSEPH MCLAUGHLIN, individually,        Case No. 5:21-cv-01118
 9
                      Plaintiff,             COMPLAINT FOR DAMAGES
10
11        vs.
                                               1. Unlawful Detention and Arrest (42
12 COUNTY OF SAN BERNARDINO;                      U.S.C. § 1983)
   KYLE SMIT; ADAN OCHOA and                   2. Unreasonable Search and
13 DOES 1-10, inclusive,                          Seizure—Excessive Force (42
14                                                U.S.C. § 1983)
                     Defendants.               3. Unreasonable Search and
15                                                Seizure—Denial of Medical Care
16                                                (42 U.S.C. § 1983)
                                               4. Municipal Liability—
17                                                Unconstitutional Custom, Practice,
18                                                or Policy (42 U.S.C. § 1983)
                                               5. Municipal Liability—Ratification
19                                                (42 U.S.C. § 1983)
20                                             6. Municipal Liability—Failure to
                                                  Train (42 U.S.C. § 1983)
21                                             7. False Arrest/False Imprisonment
22                                             8. Battery
                                               9. Negligence
23                                             10.Violation of Cal. Civil Code § 52.1
24
                                             DEMAND FOR JURY TRIAL
25
26
27
28

                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 2 of 26 Page ID #:2




 1                             COMPLAINT FOR DAMAGES
 2         COMES NOW Plaintiff JOSEPH MCLAUGHLIN, for his Complaint against
 3 Defendants KYLE SMIT, ADAN OCHOA, the COUNTY OF SAN BERNARDINO
 4 and Does 1-10, inclusive, and alleges as follows:
 5
 6                              JURISDICTION AND VENUE
 7         1.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 8 1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of the United
 9 States including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the
10 United States Constitution. This Court has supplemental jurisdiction over Plaintiff’s
11 claims arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims
12 are so related to the federal claims that they form part of the same case or controversy
13 under Article III of the United States Constitution.
14         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
15 Defendants reside in this district and all incidents, events, and occurrences giving rise
16 to this action occurred in this district.
17
18                                     INTRODUCTION
19         3.     This civil rights and state tort action seeks compensatory and punitive
20 damages from Defendants for violating various rights under the United States
21 Constitution and state law in connection with the officer-involved shooting of
22 Plaintiff JOSEPH MCLAUGHLIN on October 23, 2020.
23
24                                             PARTIES
25         4.     At all relevant times, Plaintiff JOSEPH MCLAUGHLIN (“Plaintiff” or
26 “MCLAUGHLIN”) was an individual residing in the County of San Bernardino,
27 California. Plaintiff seeks compensatory and punitive damages under federal and
28 state law.

                                                 -1-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 3 of 26 Page ID #:3




 1         5.    At all relevant times, Defendant COUNTY OF SAN BERNARDINO
 2 (“COUNTY”) is and was a municipal corporation existing under the laws of the State
 3 of California. COUNTY is a chartered subdivision of the State of California with the
 4 capacity to be sued. COUNTY is responsible for the actions, omissions, policies,
 5 procedures, practices, and customs of its various agents and agencies, including the
 6 San Bernardino County Sheriff’s Department (“SBCSD”) and its agents and
 7 employees. At all relevant times, Defendant COUNTY was responsible for assuring
 8 that the actions, omissions, policies, procedures, practices, and customs of the
 9 SBCSD and its employees and agents complied with the laws of the United States
10 and of the State of California. At all relevant times, COUNTY was the employer of
11 Defendants SMIT, OCHOA and DOES 1-10.
12         6.    Defendant KYLE SMIT (“SMIT”) is a sheriff’s deputy working for the
13 SBCSD. At all relevant times, SMIT was acting under color of law within the course
14 and scope of his duties as sheriff’s deputy for the SBCSD. SMIT was acting with the
15 complete authority and ratification of his principal, Defendant COUNTY, at all
16 relevant times. SMIT fired shots against the Plaintiff in this case.
17         7.    Defendant ADAN OCHOA (“OCHOA”) is a sheriff’s deputy working
18 for the SBCSD. At all relevant times, OCHOA was acting under color of law within
19 the course and scope of his duties as sheriff’s deputy for the SBCSD. OCHOA was
20 acting with the complete authority and ratification of his principal, Defendant
21 COUNTY, at all relevant times. Plaintiff alleges that OCHOA integrally participated
22 or failed to intervene in the violations of Plaintiff’s rights, and that OCHOA had a
23 responsibility and realistic opportunity to intervene.
24         8.    Defendants DOES 1-6 (“DOE DEPUTIES”) are sheriff’s deputies
25 working for the SBCSD. At all relevant times, DOE DEPUTIES were acting under
26 color of law within the course and scope of their duties as sheriff’s deputies for the
27 SBCSD. At all relevant times, DOE DEPUTIES were acting with the complete
28 authority and ratification of their principal, Defendant COUNTY.

                                              -2-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 4 of 26 Page ID #:4




 1        9.     Defendants DOES 7-10 are managerial, supervisorial, and policymaking
 2 employees of the COUNTY/SBCSD, who were acting under color of law within the
 3 course and scope of their duties as managerial, supervisorial, and policymaking
 4 employees for the COUNTY/SBCSD. DOES 7-10 were acting with the complete
 5 authority and ratification of their principal, Defendant COUNTY.
 6        10.    On information and belief, SMIT, OCHOA and DOES 1-10 were
 7 residents of the COUNTY.
 8        11.    In doing the acts and failing and omitting to act as hereinafter described,
 9 Defendants SMIT, OCHOA and DOE DEPUTIES were acting on the implied and
10 actual permission and consent of Defendants DOES 7-10 and the COUNTY.
11        12.    In doing the acts and failing and omitting to act as hereinafter described,
12 Defendants SMIT, OCHOA and DOES 1-10 were acting on the implied and actual
13 permission and consent of the COUNTY.
14        13.    The true names and capacities, whether individual, corporate,
15 association or otherwise of Defendants DOES 1-10, inclusive, are unknown to
16 Plaintiff, who otherwise sue these Defendants by such fictitious names. Plaintiff will
17 seek leave to amend his complaint to show the true names and capacity of these
18 Defendants when they have been ascertained. Each of the fictitiously-named
19 Defendants is responsible in some manner for the conduct or liabilities alleged
20 herein.
21        14.    At all times mentioned herein, each and every defendant was the agent
22 of each and every other defendant and had the legal duty to oversee and supervise the
23 hiring, conduct, and employment of each and every defendant.
24        15.    All of the acts complained of herein by Plaintiff against Defendants were
25 done and performed by said Defendants by and through their authorized agents,
26 servants, and/or employees, all of whom at all relevant times herein were acting
27 within the course, purpose, and scope of said agency, service, and/or employment
28 capacity. Moreover, Defendants and their agents ratified all of the acts complained of

                                              -3-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 5 of 26 Page ID #:5




 1 herein.
 2        16.    SMIT, OCHOA and DOES 1-10 are sued in their individual capacity.
 3        17.    On November 23, 2020, Plaintiff filed a comprehensive and timely
 4 claims for damages with the COUNTY pursuant to applicable sections of the
 5 California Government Code. The claim was rejected on January 5, 2021.
 6
 7                FACTS COMMON TO ALL CLAIMS FOR RELIEF
 8        18.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 9 through 17 of his Complaint with the same force and effect as if fully set forth herein.
10        19.    On October 23, 2020, at approximately 4:30 p.m. on that date, OCHOA
11 and SMIT pursued MCLAUGHLIN on foot in an open desert area in the COUNTY
12 of Twentynine Palms. At one point, MCLAUGHLIN picked up a rock, but he never
13 threw the rock at any person. After picking up the rock, MCLAUGHLIN turned and
14 ran away from OCHOA and SMIT.
15        20.    While acting under color of state law and in the course and scope of his
16 duties as a sheriff’s deputy for the SBCSD, SMIT fired multiple shots at
17 MCLAUGHLIN, striking and seriously injuring him. At the time of the shooting,
18 MCLAUGHLIN was running away from OCHOA and SMIT with his back to the
19 deputies.
20        21.    At all relevant times, including during all of the shots, MCLAUGHLIN
21 was not armed with a weapon and posed no immediate threat of death or serious
22 bodily injury to any person. Therefore, the shooting was excessive and unreasonable.
23        22.    On information and belief, SMIT failed to give MCLAUGHLIN a
24 warning that deadly force would be used prior to shooting. The shooting violated
25 SMIT’S training and standard sheriff’s deputy training, including violating training
26 with respect to the use of deadly force.
27
28

                                              -4-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 6 of 26 Page ID #:6




 1         23.   OCHOA integrally participated or failed to intervene in the violations of
 2 Plaintiff’s rights, and OCHOA had a responsibility and realistic opportunity to
 3 intervene.
 4         24.   After being shot with rounds from a lethal firearm, MCLAUGHLIN was
 5 immobile, bleeding profusely, and in obvious and critical need of emergency medical
 6 care and treatment. Defendants did not timely summon medical care or permit
 7 medical personnel to treat MCLAUGHLIN. The delay of medical care to
 8 MCLAUGHLIN caused MCLAUGHLIN extreme physical and emotional pain and
 9 suffering, and was a contributing cause of MCLAUGHLIN’S serious physical
10 injuries.
11         25.   As a result of the shooting, MCLAUGHLIN sustained life threatening
12 injuries, spent approximately five days in the hospital, and underwent surgery.
13 MCLAUHLIN also incurred financial loss in the form of past and future loss of
14 earnings and past and future medical expenses, in addition to suffering pain,
15 emotional and mental distress, humiliation, and disfigurement.
16
17                             FIRST CLAIM FOR RELIEF
18           Unreasonable Search and Seizure—Unlawful Detention and Arrest
19                                    (42 U.S.C. § 1983)
20                         (Against Defendants SMIT and OCHOA)
21         26.   Plaintiff repeats and re-alleges each and every allegation in paragraphs
22 1 through 25 of this Complaint with the same force and effect as if fully set forth
23 herein.
24         27.   The Fourth Amendment of the United States Constitution guarantees all
25 persons the right to be free from unreasonable detention in violation of their right to
26 privacy. 42 U.S.C. § 1983 provides a private right of action for conduct which
27 violates this right. SMIT and OCHOA violated MCLAUGHLIN’s right to be free
28 from unreasonable search and seizures, which is guaranteed to him by the Fourth

                                              -5-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 7 of 26 Page ID #:7




 1 Amendment to the United States Constitution and applied to state actors by the
 2 Fourteenth Amendment.
 3        28.    At all relevant times, SMIT and OCHOA acted under color of state law.
 4 SMIT and OCHOA unlawfully detained and arrested Plaintiff. In addition to the
 5 detention itself being unreasonable, the scope and manner of the detention was
 6 unreasonable. It was not necessary to use force against MCLAUGHLIN in order to
 7 take him into custody, if that were even necessary.
 8        29.    The conduct of SMIT and OCHOA was willful, wanton, malicious, and
 9 done with an evil motive and intent and a reckless disregard for the rights and safety
10 of MCLAUGHLIN and therefore warrants the imposition of exemplary and punitive
11 damages as to SMIT and OCHOA. As a direct result of the unreasonable detention
12 and arrest, MCLAUGHLIN experienced severe pain and suffering, for which he is
13 entitled to recover damages.
14        30.    Plaintiff seeks damages on this claim, including for his financial loss in
15 the form of past and future loss of earnings and past and future medical expenses, in
16 addition to his pain and suffering, emotional and mental distress from the physical
17 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
18 this claim.
19
20                           SECOND CLAIM FOR RELIEF
21       Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
22                              (Against SMIT and OCHOA)
23        31.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
24 through 30 of his Complaint with the same force and effect as if fully set forth herein.
25        32.    On October 23, 2020, at approximately 4:30 p.m. on that date, OCHOA
26 and SMIT pursued MCLAUGHLIN on foot in an open desert area in the COUNTY
27 of Twentynine Palms. At one point, MCLAUGHLIN picked up a rock, but he never
28

                                              -6-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 8 of 26 Page ID #:8




 1 threw the rock at any person. After picking up the rock, MCLAUGHLIN turned and
 2 ran away from OCHOA and SMIT.
 3        33.    While acting under color of state law and in the course and scope of his
 4 duties as a sheriff’s deputy for the SBCSD, SMIT fired multiple shots at
 5 MCLAUGHLIN, striking and seriously injuring him. At the time of the shooting,
 6 MCLAUGHLIN was running away from OCHOA and SMIT with his back to the
 7 deputies.
 8        34.    At all relevant times, including during all of the shots, MCLAUGHLIN
 9 was not armed with a weapon and posed no immediate threat of death or serious
10 bodily injury to any person. Therefore, the shooting was excessive and unreasonable.
11        35.    On information and belief, SMIT failed to give MCLAUGHLIN a
12 warning that deadly force would be used prior to shooting. The shooting violated
13 SMIT’S training and standard sheriff’s deputy training, including violating training
14 with respect to the use of deadly force and with respect to shooting at motor vehicles
15 and their occupants.
16        36.    SMIT’s unjustified shooting of MCLAUGHLIN deprived
17 MCLAUGHLIN of his right to be secure in his person against unreasonable searches
18 and seizures as guaranteed to him under the Fourth Amendment to the United States
19 Constitution and applied to state actors by the Fourteenth Amendment.
20        37.    OCHOA integrally participated or failed to intervene in the violations of
21 Plaintiff’s rights, and OCHOA had a responsibility and realistic opportunity to
22 intervene.
23        38.    As a result of the foregoing, MCLAUGHLIN suffered great physical
24 pain and emotional distress, and lost earning capacity.
25        39.    The conduct of OCHOA and SMIT was willful, wanton, malicious, and
26 done with reckless disregard for the rights and safety of MCLAUGHLIN, and
27 therefore warrants the imposition of exemplary and punitive damages as to OCHOA
28 and SMIT.

                                             -7-
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 9 of 26 Page ID #:9




 1        40.    Plaintiff seeks damages on this claim, including for his financial loss in
 2 the form of past and future loss of earnings and past and future medical expenses, in
 3 addition to his pain and suffering, emotional and mental distress from the physical
 4 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 5 this claim.
 6
 7                             THIRD CLAIM FOR RELIEF
 8   Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
 9                              (Against OCHOA and SMIT)
10        41.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
11 through 40 of his Complaint with the same force and effect as if fully set forth herein.
12        42.     After being shot with a lethal firearm, MCLAUGHLIN was immobile,
13 bleeding profusely, and in obvious and critical need of emergency medical care and
14 treatment. Defendants did not timely summon medical care or permit medical
15 personnel to treat MCLAUGHLIN. The delay of medical care to MCLAUGHLIN
16 caused MCLAUGHLIN extreme physical and emotional pain and suffering and was
17 a contributing cause of MCLAUGHLIN’s serious physical injuries.
18        43.    The denial of medical care by SMIT and OCHOA deprived
19 MCLAUGHLIN of his right to be secure in his person against unreasonable searches
20 and seizures as guaranteed to him under the Fourth Amendment to the United States
21 Constitution and applied to state actors by the Fourteenth Amendment.
22        44.    As a result of the foregoing, MCLAUGHLIN suffered great physical
23 pain and emotional distress, and loss of earning capacity.
24        45.    OCHOA integrally participated or failed to intervene in the violations of
25 Plaintiff’s rights, and OCHOA had a responsibility and realistic opportunity to
26 intervene.
27        46.    SMIT and OCHOA knew that failure to provide timely medical
28 treatment to MCLAUGHLIN could result in further significant injury or the

                                              -8-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 10 of 26 Page ID #:10




  1 unnecessary and wanton infliction of pain, but disregarded that serious medical need,
  2 causing MCLAUGHLIN great bodily harm.
  3        47.    The conduct of SMIT was willful, wanton, malicious, and done with
  4 reckless disregard for the rights and safety of MCLAUGHLIN and therefore warrants
  5 the imposition of exemplary and punitive damages as to SMIT.
  6        48.    Plaintiff seeks damages on this claim, including for his financial loss in
  7 the form of past and future loss of earnings and past and future medical expenses, in
  8 addition to his pain and suffering, emotional and mental distress from the physical
  9 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 10 this claim.
 11
 12                           FOURTH CLAIM FOR RELIEF
 13     Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
 14                     (Against Defendants COUNTY and DOES 7-10)
 15        49.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 16 through 48 of his Complaint with the same force and effect as if fully set forth herein.
 17        50.    SMIT and OCHOA acted under color of law at all relevant times,
 18 including during the shooting.
 19        51.    When SMIT and OCHOA unlawfully detained and arresed
 20 MCLAUGHLIN and then when SMIT shot MCLAUGHLIN while he was unarmed
 21 and committing no crime, failed to de-escalate a situation, and also when SMIT and
 22 OCHOA denied MCLAUGHLIN prompt and necessary medical care after SMIT shot
 23 MCLAUGHLIN, SMIT and OCHOA acted pursuant to an expressly adopted official
 24 policy or a longstanding practice or custom of Defendant COUNTY.
 25        52.    On information and belief, SMIT and OCHOA were not disciplined,
 26 reprimanded, retrained, suspended, or otherwise penalized in connection with the
 27 shooting of MCLAUGHLIN.
 28

                                               -9-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 11 of 26 Page ID #:11




  1        53.      Defendants DOES 7-10, together with other CITY policymakers and
  2 supervisors, maintained, inter alia, the following unconstitutional customs, practices,
  3 and policies:
  4                 (a)    Using excessive force, including excessive use of deadly force;
  5                 (b)    Providing inadequate training regarding the use of deadly force;
  6                 (c)    Employing and retaining as sheriff’s deputies individuals such as
  7                        SMIT, whom Defendant COUNTY at all times material herein
  8                        knew or reasonably should have known had dangerous
  9                        propensities for abusing their authority and for using excessive
 10                        force;
 11                 (d)    Inadequately supervising, training, controlling, assigning, and
 12                        disciplining COUNTY deputies and other personnel, including
 13                        SMIT, whom Defendant COUNTY knew or in the exercise of
 14                        reasonable care should have known had the aforementioned
 15                        propensities and character traits;
 16                 (e)    Maintaining grossly inadequate procedures for reporting,
 17                        supervising, investigating, reviewing, disciplining and controlling
 18                        misconduct by COUNTY deputies;
 19                  (f)   Failing to adequately discipline COUNTY deputies for the above-
 20                        referenced categories of misconduct, including “slaps on the
 21                        wrist,” discipline that is so slight as to be out of proportion to the
 22                        magnitude of the misconduct, and other inadequate discipline that
 23                        is tantamount to encouraging misconduct;
 24                 (g)    Announcing that unjustified shootings are “within policy,”
 25                        including shootings that were later determined in court to be
 26                        unconstitutional;
 27
 28

                                                  -10-
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 12 of 26 Page ID #:12




  1                (h)   Even where shootings are determined in court to be
  2                      unconstitutional, refusing to discipline, terminate, or retrain the
  3                      officers involved;
  4                (i)   Encouraging, accommodating, or facilitating a “blue code of
  5                      silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,” or
  6                      simply “code of silence,” pursuant to which law enforcement
  7                      officers do not report other officers’ errors, misconduct, or crimes.
  8                      Pursuant to this code of silence, if questioned about an incident of
  9                      misconduct involving another officer, while following the code,
 10                      the officer being questioned will claim ignorance of the other
 11                      officers’ wrongdoing; and
 12                (j)   Maintaining a policy of inaction and an attitude of indifference
 13                      towards soaring numbers of police shootings and other uses of
 14                      force, including by failing to discipline, retrain, investigate,
 15                      terminate, and recommend officers for criminal prosecution who
 16                      participate in shootings of unarmed people.
 17         54.   By reason of the aforementioned acts and omissions, Plaintiff incurred
 18 financial loss in the form of past and future loss of earnings and past and future
 19 medical expenses, in addition to enduring pain and suffering, emotional and mental
 20 distress from the physical injuries, humiliation, and disfigurement.
 21         55.   Defendants COUNTY and DOES 7-10, together with various other
 22 officials, whether named or unnamed, had either actual or constructive knowledge of
 23 the deficient policies, practices and customs alleged in the paragraphs above. Despite
 24 having knowledge as stated above, Defendants COUNTY and DOES 7-10,
 25 condoned, tolerated and through actions and inactions thereby ratified such policies.
 26 Said defendants also acted with deliberate indifference to the foreseeable effects and
 27 consequences of these policies with respect to the constitutional rights of
 28 MCLAUGHLIN, Plaintiffs, and other individuals similarly situated.

                                                -11-
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 13 of 26 Page ID #:13




  1        56.      By perpetrating, sanctioning, tolerating and ratifying the outrageous
  2 conduct and other wrongful acts, DOES 7-10 acted with intentional, reckless, and
  3 callous disregard for the life of MCLAUGHLIN and for MCLAUGHLIN’s and
  4 Plaintiff’s constitutional rights. Furthermore, the policies, practices, and customs
  5 implemented, maintained, and still tolerated by Defendants COUNTY and DOES 7-
  6 10 were affirmatively linked to and were a significantly influential force behind the
  7 injuries of MCLAUGHLIN and Plaintiff.
  8        57.      The following are only a few examples of continued misconduct by
  9 SBCSD officers, which indicate the COUNTY’s failure to properly train its sheriff’s
 10 deputies:
 11              a) In Estate of Merlin Factor v. County of San Bernardino, et al., case
 12                 number 5:14-cv-01289-DMG-AGR(x), Plaintiffs argued that the use of
 13                 deadly force against the unarmed Merlin Factor in 2013 was
 14                 unreasonable. The police reports showed that Mr. Factor was unarmed,
 15                 and the parties settled the case for a high six-figure settlement.
 16              b) In Archibald v. County of San Bernardino, case number 5-16-cv-1128,
 17                 Plaintiff argued that the involved San Bernardino County sheriff’s
 18                 deputy used deadly force against the unarmed Nathanael Pickett in 2015
 19                 when he posed no immediate threat. In 2018, the jury in that case
 20                 returned a $33.5 million verdict against Defendant County of San
 21                 Bernardino and its involved deputy, Kyle Woods. In the Archibald case,
 22                 there was video footage that captured the shooting incident. However,
 23                 SBSD accepted Woods’ version over what was depicted in the video and
 24                 rejected Woods’ version of the shooting. Woods continued to work at
 25                 SBSD after the Archibald shooting, and then he was involved in another
 26                 shooting. On January 14, 2018, after the Archibald shooting incident,
 27                 Woods shot Ryan Martinez after Mr. Martinez’s vehicle flipped over
 28                 and while Mr. Martinez was still inside the vehicle. The contentions

                                                 -12-
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 14 of 26 Page ID #:14




  1              against Woods were that he shot Mr. Martinez without giving him
  2              commands, without warning, and when there was no imminent or
  3              immediate threat of death or serious bodily injury to anyone. After the
  4              Martinez shooting, Woods remained employed by the SBSD. That the
  5              SBSD retained Woods after he shot Ryan Martinez raises an inference
  6              that the County retained and hired deputies who demonstrated a
  7              propensity for abusing their authority.
  8           c) In T.M. (Phillips) v. County of San Bernardino, et al., case number 5:18-
  9              cv-2532-R-PLA, Plaintiff alleged that the shooting of Lajuana Phillips
 10              was excessive and unreasonable. In 2018, the parties settled the case for
 11              a seven-figure settlement.
 12           d) In Young v. County of San Bernardino, et al., case number 5:15-CV-
 13              01102-JGB-SP, Plaintiff argued that the 2014 shooting of Keivon Young
 14              was excessive and unreasonable. In 2016 a jury agreed and awarded a
 15              high six-figure verdict in Plaintiff’s favor.
 16           e) Numerous prior incidents at County San Bernardino detention centers
 17              also support Plaintiffs’ claims for Municipal Liability in this case. For
 18              example, between 2014 and 2016, thirty-three County inmates filed
 19              lawsuits alleging torture by the County and its deputies involving
 20              violations of 42 USC 1983. (Case Nos. 5:15-cv-02515-JGB-DTB)
 21              Johnny Alcala and 14 other inmates sued the County, and David Smith
 22              filed his own lawsuit (5:15-cv-02513-JGB-DTB), going back to years of
 23              torture by COUNTY correctional officers. Moreover, the ACLU also
 24              brought a class action lawsuit alleging unconstitutional practice of
 25              LGBT inmates at the County’s WVDC. (Case No. 14-2171-JGB-SP).
 26              The ACLU’s lawsuit addressed the trouble of WVDC in denying
 27              services in unconstitutional manner, including failure to make safety
 28

                                               -13-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 15 of 26 Page ID #:15




  1               checks as mandated by Title 15, and the suit represented approximately
  2               600 individuals.
  3         58.   Accordingly, Defendants COUNTY and DOES 7-10 each are liable to
  4 Plaintiff for compensatory damages under 42 U.S.C. § 1983.
  5         59.   Plaintiff seeks damages on this claim, including for his financial loss in
  6 the form of past and future loss of earnings and past and future medical expenses, in
  7 addition to his pain and suffering, emotional and mental distress from the physical
  8 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
  9 this claim.
 10                             FIFTH CLAIM FOR RELIEF
 11                 Municipal Liability—Ratification (42 U.S.C. § 1983)
 12                     (Against Defendants COUNTY and DOES 7-10)
 13         60.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 14 through 59 of this Complaint with the same force and effect as if fully set forth
 15 herein.
 16         61.   SMIT’s and OCHOA’s acts, including unlawfully detaining and
 17 arresting MCLAUGHLIN, SMIT shooting MCLAUGHLIN while he was unarmed
 18 and committing no crime, SMIT failing to give a warning that deadly force would be
 19 used prior to shooting, failing to de-escalate the situation, and then denying
 20 MCLAUGHLIN prompt and necessary medical care, deprived MCLAUGHLIN and
 21 Plaintiff of his rights under the United States Constitution.
 22         62.   At all relevant times, SMIT and OCHOA were acting under color of
 23 law.
 24         63.   Upon information and belief, a final policymaker, acting under color of
 25 law, who had final policymaking authority concerning SMIT’s and OCHOA’s acts,
 26 ratified SMIT’s and OCHOA’s acts and the bases for them. Upon information and
 27 belief, the final policymakers knew of and specifically approved of SMIT’s and
 28 OCHOA’s acts, including the shooting. Upon information and belief, the final

                                               -14-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 16 of 26 Page ID #:16




  1 policymaker(s) have determined that SMIT’s and OCHOA’s actions were “within
  2 policy.”
  3         64.   By reason of the aforementioned acts and omissions, Plaintiff incurred
  4 financial loss in the form of past and future loss of earnings and past and future
  5 medical expenses, in addition to enduring pain and suffering, emotional and mental
  6 distress from the physical injuries, humiliation, and disfigurement.
  7         65.   Plaintiff seeks damages on this claim, including for his financial loss in
  8 the form of past and future loss of earnings and past and future medical expenses, in
  9 addition to his pain and suffering, emotional and mental distress from the physical
 10 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 11 this claim.
 12                             SIXTH CLAIM FOR RELIEF
 13                 Municipal Liability – Failure to Train (42 U.S.C. § 1983)
 14                     (Against Defendants COUNTY and DOES 7-10)
 15         66.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 16 through 65 of his Complaint with the same force and effect as if fully set forth herein.
 17         67.   Defendants SMIT and OCHOA acted under color of law.
 18         68.   SMIT’s and OCHOA’s acts, including unlawfully detaining and
 19 arresting MCLAUGHLIN, SMIT shooting MCLAUGHLIN while he was unarmed
 20 and committing no crime, failing to give a warning that deadly force would be used
 21 prior to shooting, and then denying MCLAUGHLIN prompt and necessary medical
 22 care, deprived MCLAUGHLIN of his particular rights under the United States
 23 Constitution.
 24         69.   The training policies of Defendant COUNTY were not adequate to train
 25 its officers to handle the usual and recurring situations with which they must deal.
 26 This includes training polices with respect to the use of the use of force, including
 27 deadly force, and with respect to handling and de-escalating situations.
 28

                                               -15-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 17 of 26 Page ID #:17




  1         70.      Defendant COUNTY was deliberately indifferent to the obvious
  2 consequences of its failure to train its officers adequately.
  3         71.      The failure of Defendant COUNTY to provide adequate training caused
  4 the deprivation of Plaintiff’s rights by SMIT and OCHOA; that is, the defendants’
  5 failure to train is so closely related to the deprivation of the Plaintiff’s rights as to be
  6 the moving force that caused the ultimate injury.
  7         72.      The following are only a few examples of continued misconduct by
  8 sheriff’s deputies working for the COUNTY, which indicate the COUNTY’s failure
  9 to properly train its sheriff’s deputies:
 10               f) In Estate of Merlin Factor v. County of San Bernardino, et al., case
 11                  number 5:14-cv-01289-DMG-AGR(x), Plaintiffs argued that the use of
 12                  deadly force against the unarmed Merlin Factor in 2013 was
 13                  unreasonable. The police reports showed that Mr. Factor was unarmed,
 14                  and the parties settled the case for a high six-figure settlement.
 15               g) In Archibald v. County of San Bernardino, case number 5-16-cv-1128,
 16                  Plaintiff argued that the involved San Bernardino County sheriff’s
 17                  deputy used deadly force against the unarmed Nathanael Pickett in 2015
 18                  when he posed no immediate threat. In 2018, the jury in that case
 19                  returned a $33.5 million verdict against Defendant County of San
 20                  Bernardino and its involved deputy, Kyle Woods. In the Archibald case,
 21                  there was video footage that captured the shooting incident. However,
 22                  SBSD accepted Woods’ version over what was depicted in the video and
 23                  rejected Woods’ version of the shooting. Woods continued to work at
 24                  SBSD after the Archibald shooting, and then he was involved in another
 25                  shooting. On January 14, 2018, after the Archibald shooting incident,
 26                  Woods shot Ryan Martinez after Mr. Martinez’s vehicle flipped over
 27                  and while Mr. Martinez was still inside the vehicle. The contentions
 28                  against Woods were that he shot Mr. Martinez without giving him

                                                  -16-
                                        COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 18 of 26 Page ID #:18




  1              commands, without warning, and when there was no imminent or
  2              immediate threat of death or serious bodily injury to anyone. After the
  3              Martinez shooting, Woods remained employed by the SBSD. That the
  4              SBSD retained Woods after he shot Ryan Martinez raises an inference
  5              that the County retained and hired deputies who demonstrated a
  6              propensity for abusing their authority.
  7           h) In T.M. (Phillips) v. County of San Bernardino, et al., case number 5:18-
  8              cv-2532-R-PLA, Plaintiff alleged that the shooting of Lajuana Phillips
  9              was excessive and unreasonable. In 2018, the parties settled the case for
 10              a seven-figure settlement.
 11           i) In Young v. County of San Bernardino, et al., case number 5:15-CV-
 12              01102-JGB-SP, Plaintiff argued that the 2014 shooting of Keivon Young
 13              was excessive and unreasonable. In 2016 a jury agreed and awarded a
 14              high six-figure verdict in Plaintiff’s favor.
 15           j) Numerous prior incidents at County San Bernardino detention centers
 16              also support Plaintiffs’ claims for Municipal Liability in this case. For
 17              example, between 2014 and 2016, thirty-three County inmates filed
 18              lawsuits alleging torture by the County and its deputies involving
 19              violations of 42 USC 1983. (Case Nos. 5:15-cv-02515-JGB-DTB)
 20              Johnny Alcala and 14 other inmates sued the County, and David Smith
 21              filed his own lawsuit (5:15-cv-02513-JGB-DTB), going back to years of
 22              torture by COUNTY correctional officers. Moreover, the ACLU also
 23              brought a class action lawsuit alleging unconstitutional practice of
 24              LGBT inmates at the County’s WVDC. (Case No. 14-2171-JGB-SP).
 25              The ACLU’s lawsuit addressed the trouble of WVDC in denying
 26              services in unconstitutional manner, including failure to make safety
 27              checks as mandated by Title 15, and the suit represented approximately
 28              600 individuals.

                                               -17-
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 19 of 26 Page ID #:19




  1        73.    Accordingly, Defendants COUNTY and DOES 7-10 each are liable to
  2 Plaintiff for compensatory damages under 42 U.S.C. § 1983.
  3        74.    By reason of the aforementioned acts and omissions, Plaintiff has
  4 suffered damages. Plaintiff seeks damages on this claim, including for his financial
  5 loss in the form of past and future loss of earnings and past and future medical
  6 expenses, in addition to his pain and suffering, emotional and mental distress from
  7 the physical injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s
  8 fees under this claim.
  9
 10                           SEVENTH CLAIM FOR RELIEF
 11                           False Arrest / False Imprisonment
 12                             (Survival and Wrongful Death)
 13                          (Against COUNTY, OCHOA and SMIT)
 14        75.    Plaintiff re-allege and incorporates by reference herein paragraphs 1
 15 through 74 of this Complaint.
 16        76.    SMIT and OCHOA unlawfully detained MCLAUGHLIN. Not only was
 17 the detention itself unreasonable, but the scope and manner of the detention was
 18 unreasonable as set forth above. SMIT intentionally restricted MCLAUGHLIN’s
 19 freedom of movement for an appreciable amount of time when he shot him.
 20 MCLAUGHLIN did not consent to the restriction of his freedom of movement.
 21 MCLAUGHLIN was unarmed and committing no crime at all relevant times.
 22        77.    As an actual and proximate result of SMIT’s and OCHOA’s false
 23 arrest/false imprisonment of MCLAUGHLIN and the force used, MCLAUGHLIN
 24 suffered serious physical injuries (deleted a part about pecuniary damages – not sure
 25 if you want to add anything). Accordingly, Plaintiff is entitled to compensatory
 26 damages on this claim.
 27        78.    Defendants SMIT and OCHOA committed the aforementioned acts and
 28 omissions knowingly, willfully, maliciously, with the expressed intent to harm

                                              -18-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 20 of 26 Page ID #:20




  1 MCLAUGHLIN and with conscious or reckless disregard for MCLAUGHLIN’s
  2 rights. By reason thereof, Plaintiff seeks punitive and exemplary damages from
  3 SMIT and OCHOA in an amount according to proof at trial.
  4        79.    Defendant COUNTY is vicariously liable for the wrongful acts of SMIT
  5 and OCHOA pursuant to section 815.2(a) of the California Government Code, which
  6 provides that a public entity is liable for the injuries caused by its employees within
  7 the scope of employment if the employee’s act would subject him or her to liability.
  8        80.    Plaintiff seeks damages on this claim, including for his financial loss in
  9 the form of past and future loss of earnings and past and future medical expenses, in
 10 addition to his pain and suffering, emotional and mental distress from the physical
 11 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 12 this claim.
 13                            EIGHTH CLAIM FOR RELIEF
 14                                          Battery
 15                  (Against Defendants COUNTY, OCHOA and SMIT)
 16        81.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 17 through 80 of his Complaint with the same force and effect as if fully set forth herein.
 18        82.    SMIT, while working and acting within the course and scope of his
 19 duties as a sheriff’s deputy for the SBCSD, fired shots at MCLAUGHLIN. At the
 20 time of the shooting, MCLAUGHLIN was unarmed and posed no immediate threat
 21 of death or serious bodily injury to SMIT or to anyone else. Also at the time of the
 22 shooting, MCLAUGHLIN was running away from the deputies, with his back to
 23 them. The shooting was excessive and objectively unreasonable.
 24        83.    As a direct and proximate result of the shots fired by SMIT as alleged
 25 above, MCLAUGHLIN suffered damages, including for his financial loss in the form
 26 of past and future loss of earnings and past and future medical expenses, in addition
 27 to his pain and suffering, emotional and mental distress from the physical injuries,
 28 humiliation, and disfigurement.

                                               -19-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 21 of 26 Page ID #:21




  1        84.     The COUNTY is vicariously liable for the wrongful acts of SMIT
  2 pursuant to section 815.2(a) of the California Government Code, which provides that
  3 a public entity is liable for the injuries caused by its employees within the scope of
  4 the employment if the employee’s act would subject him or her to liability.
  5        85.     The conduct of SMIT was malicious, wanton, oppressive, and
  6 accomplished with a conscious disregard for the rights of MCLAUGHLIN, entitling
  7 Plaintiff to an award of exemplary and punitive damages as to SMIT and OCHOA.
  8        86.     Plaintiff seeks damages on this claim, including for his financial loss in
  9 the form of past and future loss of earnings and past and future medical expenses, in
 10 addition to his pain and suffering, emotional and mental distress from the physical
 11 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 12 this claim.
 13
 14                              NINTH CLAIM FOR RELIEF
 15                                         Negligence
 16                                  (Against all Defendants)
 17        87.     Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
 18 through 86 of his Complaint with the same force and effect as if fully set forth herein.
 19        88.     Sheriff’s deputies, including SMIT and OCHOA, have a duty to use
 20 reasonable care to prevent harm or injury to others. This duty includes using
 21 appropriate tactics, giving appropriate commands, giving warnings, and not using any
 22 force unless necessary, using less than lethal options, and only using deadly force as a
 23 last resort.
 24        89.     SMIT and OCHOA breached this duty of care. The actions and
 25 inactions of Defendants SMIT and OCHOA were negligent and reckless, including
 26 but not limited to:
 27                (a)    the failure to properly and adequately assess the need to use
 28                       deadly force against MCLAUGHLIN;

                                                -20-
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 22 of 26 Page ID #:22




  1                (b)   the negligent tactics and handling of the situation with
  2                      MCLAUGHLIN, including pre-shooting negligence;
  3                (c)   the negligent use of deadly force against MCLAUGHLIN;
  4                (d)   the failure to provide prompt medical care to MCLAUGHLIN;
  5                (e)   the COUNTY’S failure to properly train and supervise SMIT with
  6                      respect to the use of deadly force;
  7                (f)   the failure to ensure that adequate numbers of employees with
  8                      appropriate education and training were available to meet the
  9                      needs of and protect the rights of MCLAUGHLIN; and
 10                (g)   the negligent communication of information during the incident.
 11         90.    As a direct and proximate result of Defendants’ conduct as alleged
 12 above, and other undiscovered negligent conduct, MCLAUGHLIN was caused to
 13 suffer severe pain and suffering and to incur financial loss.
 14         91.    The COUNTY is vicariously liable for the wrongful acts of SMIT and
 15 Defendants DOES 1-10 pursuant to section 815.2(a) of the California Government
 16 Code, which provides that a public entity is liable for the injuries caused by its
 17 employees within the scope of the employment if the employee’s act would subject
 18 her or her to liability.
 19         92.    Plaintiff seeks damages on this claim, including for his financial loss in
 20 the form of past and future loss of earnings and past and future medical expenses, in
 21 addition to his pain and suffering, emotional and mental distress from the physical
 22 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 23 this claim.
 24
 25
 26
 27
 28

                                                -21-
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 23 of 26 Page ID #:23




  1                              TENTH CLAIM FOR RELIEF
  2                            (Violation of Cal. Civil Code § 52.1)
  3                                   (Against all Defendants)
  4           93.   Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
  5 through 92 of his Complaint with the same force and effect as if fully set forth herein.
  6           94.   California Civil Code, Section 52.1 (the Bane Act), prohibits any person
  7 from intentionally interfering with a person’s constitutional rights, which can be
  8 shown by a reckless disregard for that person’s constitutional rights. Here, SMIT
  9 acted with a reckless disregard for MCLAUGHLIN’s constitutional rights when he
 10 shot him, which shows SMIT’s intent to violate MCLAUGHLIN’s constitutional
 11 rights.
 12           95.   On information and belief, SMIT, while working for the COUNTY and
 13 acting within the course and scope of his duties, intentionally committed and
 14 attempted to commit acts of violence against MCLAUGHLIN, including shooting
 15 him with a firearm without justification or excuse and denying him necessary medical
 16 care.
 17           96.   When SMIT shot MCLAUGHLIN with a lethal firearm, he interfered
 18 with his constitutional rights to be free from unreasonable searches and seizures, to
 19 due process, to equal protection of the laws, to medical care, to be free from state
 20 actions that shock the conscience, and to life, liberty, and property.
 21           97.   On information and belief, SMIT intentionally shot MCLAUGHLIN to
 22 discourage MCLAUGHLIN from exercising his civil rights, to retaliate against him
 23 for invoking such rights, or to prevent him from exercising such rights, which he was
 24 fully entitled to enjoy. On information and belief, MCLAUGHLIN reasonably
 25 believed and understood that the violent acts committed by SMIT were intended to
 26 discourage him from exercising his constitutional rights, to retaliate against him for
 27 invoking such rights, or to prevent him from exercising such rights.
 28

                                                -22-
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 24 of 26 Page ID #:24




  1        98.    The conduct of SMIT and OCHOA was a substantial factor in causing
  2 Plaintiff’s harms, losses, injuries, and damages.
  3        99.    The COUNTY is vicariously liable for the wrongful acts of SMIT and
  4 Defendants DOES 1-10 pursuant to section 815.2(a) of the California Government
  5 Code, which provides that a public entity is liable for the injuries caused by its
  6 employees within the scope of the employment if the employee’s act would subject
  7 him or her to liability. Defendants DOES 7-10 are vicariously liable under California
  8 law and the doctrine of respondeat superior.
  9        100. The conduct of SMIT and OCHOA was malicious, wanton, oppressive,
 10 and accomplished with a conscious disregard for MCLAUGHLIN’s and Plaintiff’s
 11 rights, justifying an award of exemplary and punitive damages as to SMIT.
 12        101. Plaintiff seeks damages on this claim, including for his financial loss in
 13 the form of past and future loss of earnings and past and future medical expenses, in
 14 addition to his pain and suffering, emotional and mental distress from the physical
 15 injuries, humiliation, and disfigurement. Plaintiff also seeks attorney’s fees under
 16 this claim.
 17        102. Plaintiff also seeks attorney’s fees and a multiplier under this claim
 18 pursuant to Cal. Civ. Code §52 et seq.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -23-
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 25 of 26 Page ID #:25




  1                               PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiff Joseph McLaughlin requests entry of judgment in his
  3 favor and against Defendants Kyle Smit, Adan Ochoa, the County of San Bernardino
  4 and Does 1-10, inclusive, as follows:
  5              A.    For compensatory damages under federal and state law, in the
  6                    amount to be proven at trial, including damages for his financial
  7                    loss in the form of past and future loss of earnings and past and
  8                    future medical expenses, in addition to his pain and suffering,
  9                    emotional and mental distress from the physical injuries,
 10                    humiliation, and disfigurement.
 11              B.    For punitive damages against the individual defendants in an
 12                    amount to be proven at trial;
 13              D.    For interest;
 14              E.    For reasonable attorneys’ fees, including litigation expenses;
 15              F.    For costs of suit; and
 16              G.    For such further other relief as the Court may deem just, proper,
 17                    and appropriate.
 18
 19 DATED: July 2, 2021                       LAW OFFICES OF DALE K. GALIPO
 20                                           /s/ Dale K. Galipo
 21                                           Dale K. Galipo
 22                                           Attorney for Plaintiff
 23
 24
 25
 26
 27
 28

                                                -24-
                                       COMPLAINT FOR DAMAGES
Case 5:21-cv-01118-JGB-KK Document 1 Filed 07/02/21 Page 26 of 26 Page ID #:26




  1                           DEMAND FOR JURY TRIAL
  2        Plaintiff hereby demand a trial by jury.
  3
  4 DATED: July 2, 2021                     LAW OFFICES OF DALE K. GALIPO
  5                                         /s/ Dale K. Galipo
  6                                         Dale K. Galipo
  7                                         Attorney for Plaintiff
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -25-
                                    COMPLAINT FOR DAMAGES
